Citation Nr: 1519416	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for bilateral foot pain. 

4.  Entitlement to service connection for a left knee condition. 

5.  Entitlement to service connection for a bilateral hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to July 2009.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, inter alia, denied the Veterans claims of service connection for a back condition, sinusitis, bilateral foot pain, a left knee condition, and a bilateral hand condition.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  The RO issued a Statement of the Case (SOC) in November 2012.  In January 2013, the Veteran filed his Substantive Appeal.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative or not relevant to the Veteran's case

The issues of entitlement to service connection for bilateral foot pain, a left knee condition, and a bilateral hand condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran has a current diagnosis of a back condition.

2.  There is no competent and credible evidence establishing that the Veteran has a current diagnosis of sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back condition have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for establishing service connection for sinusitis have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the July 2009 letter meets the VCAA's timing of notice requirement.

Further, the Veteran has been medically evaluated in conjunction with his claims of service connection for a back condition and sinusitis.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the Veteran's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks to establish entitlement to service connection for a back condition and sinusitis on the basis that the conditions are related to the Veteran's active duty service.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran's service treatment records indicate that he complained of back pain at his retirement examination in March 2009.  The notation indicated that the Veteran reported back pain since 2000; he stated that he injured his back while lifting something and that the pain has gotten progressively worse while wearing gear.  Additionally, with regard to his claim of entitlement to service connection for sinusitis, the Board notes that the Veteran sought treatment for sinusitis in December 2000, February 2001, and March 2001; and in August 2002, the Veteran was noted as having "recurrent sinusitis."  There was no evidence of a chronic sinusitis disability upon discharge in 2009, however. 

The Veteran was afforded an examination in conjunction with his claims of entitlement to service connection for a back condition and sinusitis in September 2009.  

With regard to his claim for a back condition, the Veteran told the examiner that the condition has existed since June 2000.  He reported that the condition was caused by injury due to carrying ruck sacks, protective vests, and plates.  The Veteran stated that he is able to walk about 1,700 yards in about 15 minutes; he denied a history of falls and he reported symptoms including stiffness and decreased motion.  The Veteran denied fatigue, spasms, paresthesia, numbness, weakness, bowel problems, bladder problems, and erectile dysfunction.  The Veteran reported that he began experiencing pain in 2004.  He described the pain as being located in the center and lower back and reported that the pain occurs up to twice per month and each time lasts about 3 or 4 hours.  The Veteran described the pain as moderate, which can be exacerbated by physical activity and relieved by rest and ceasing activity.  At the time the pain occurs, the Veteran indicated that he experiences limitation of motion and he has difficulty bending, lifting, and twisting.  The Veteran denied receiving any treatment for the condition, denied ever being hospitalized for the condition and denied any incapacitating episodes.  Finally, the Veteran reported that he does not experience any overall functional impairment from the condition. 

Upon examination, the Veteran's thoracolumbar spine revealed no evidence of radiating pain on movement.  There was no evidence of muscle spasm, and no tenderness or guarding was noted.  Examination revealed no weakness and the Veteran's muscle tone and musculature was normal.  The straight leg raising test was negative bilaterally, Lasegue's sign was negative, there was no atrophy in the limbs, and there was no ankylosis in the thoracolumbar spine.  The Veteran's range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right lateral and left lateral flexion to 30 degrees bilaterally, and right rotation and left rotation to 30 degrees bilaterally.  Upon repetititve range of motion testing, there was no additional degree of limitation.  In addition, cervical, thoracic, and lumbar spine X-ray testing was performed, and all findings were within normal limits. 

And, regarding his claim for entitlement to service connection for sinusitis, the examiner noted the Veteran's history of acute sinusitis.  The examiner noted that the condition was first observed in November 2000 and the Veteran reported that he has sinus problems that occur twice per year and each episode lasts for 1 week.  The Veteran told the examiner that he experiences headaches with his sinus episodes; he reported pain and crusting but denied any interference with breathing throughout the sinus episodes.  He reported that he is treated with Mucinex for his acute sinusitis and that his response to the treatment is good.  He denied any side effects from the treatment and reported that he does not experience any overall functional impairment from the condition.

Upon examination, the Veteran's naval septum was described as being "at midline."  The Veteran's throat revealed that the mucosa is intact, no pharyngeal erythema or exudate was noted.  The nose examination revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  On examination the examiner found no rhinitis or sinusitis.  

Finally, the Veteran reported in his January 2013 VA Form 9, that he experienced back instability, locking, binding, and limited movement.  He indicated that he has to "be supported" if standing or sitting for a long time.  He expressed concern about the deterioration of his back and asked that consideration be given to the experiences he had in service.  With regard to his claim of sinusitis, the Veteran stated that he experiences symptoms during every temperature change, with fluid draining into his throat and puffy, watering, and sensitive eyes.  He also reported severe headaches, trouble focusing and a stiff neck.  He stated that the symptoms were reported in service and are ongoing.  

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a back condition or sinusitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis symptoms arising from a back condition or sinusitis as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed back condition and sinusitis.  In any event, the Board concludes that the medical evidence, which reveals no findings of a back condition or sinusitis, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from the Veteran's period of service to at least September 2009, none of this evidence reflects findings of a current back condition or sinusitis.   The Board further notes that during the September 2009 examination, the examiner specifically considered the Veteran's in-service complaints related to his back and his sinusitis.  However, the examiner concluded that the Veteran did not have a current diagnosis related to those claimed conditions.

Accordingly, in the absence of competent evidence of a diagnosed back condition or sinusitis during appeal, service connection is not warranted on any basis and the claims must be denied. 


ORDER

Service connection for a back condition is denied. 

Service connection for sinusitis is denied.  


REMAND

The Board finds that additional development of the claims of entitlement to service connection for bilateral foot pain, a left knee condition, and a bilateral hand condition is warranted. 

The Veteran submitted statements with his January 2013 VA Form 9 regarding his claims of entitlement to service connection for a condition for bilateral foot pain, a left knee condition, and a condition affecting the bilateral hands.  First, regarding his claim for bilateral foot pain, the Veteran indicated that he has been prescribed a topical medication for his feet but stated that the numbness in his feet and pain in his arch remain.  In addition, the Veteran reported that his VA physician informed him that he needed physical therapy related to his left knee.  He also reported instability, locking, weakness, limited movement and strength when moving, standing, walking, and turning.  He also stated that he experiences sharp pains when his leg is extended during normal walking.  Finally, the Veteran stated that he received wrist support from his physician to assist or alleviate the symptoms stemming from his complaints of a bilateral hand condition. 

The Board recognizes that the Veteran underwent a VA examination related to his claims of entitlement to service connection for bilateral foot pain, a left knee condition, and a bilateral hand condition in September 2009 and that the examiner found no diagnosis for any of the claimed conditions.  However, the Board also notes that no private or VA treatment records have been associated with the claims file, except September 2009 and October 2012 examination reports and associated X-ray records.  Given the Veteran's statements regarding the treatment for his bilateral foot condition, left knee condition, and bilateral hand condition, it appears that potentially relevant treatment records are missing from the file.  Therefore, the RO shall request any relevant and ongoing VA medical records and associate them with the claims file. 38 U.S.C.A. 5103(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In the case of each of these claimed conditions, the Veteran has stated that they have existed since his period of active service.  The Veteran was treated for an ingrown toenail in July 1989.  In a November 1993 treatment record, the Veteran complained of wrist pain.  Then, the Veteran's service treatment records indicate that he complained left knee pain in October 1994.  In addition, the Veteran reported wrist and hand pain and foot pain in his March 2009 Report of Medical Assessment.  The Veteran's service treatment records also include complaints of foot trouble, knee trouble, and painful wrist and hand motion.  (See March 2005 Report of Medical History.)  Therefore, if the VA treatment or private treatment records obtained show that the Veteran has a current diagnosis related to any of the above-described conditions, including bilateral foot pain, a left knee condition, or a bilateral hand condition, the Veteran should be afforded a VA examination to determine the etiology of any and all diagnoses.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment and care the Veteran received for his bilateral foot pain, left knee condition, and bilateral hand condition after his discharge from active duty.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

The Veteran should be advised to submit any medical treatment records not previously submitted he has in his possession.

2.  The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

3.  Then, after obtaining any outstanding records identified, if there is evidence that the Veteran has a current diagnosis related to bilateral foot pain, a left knee condition, and/or a bilateral hand condition, arrange for the Veteran to undergo VA examination, by appropriate professionals, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to provide a response to the following questions:

(a) Does the Veteran currently have a clinically diagnosed disorder that is manifested by bilateral foot pain?  If the answer is "Yes," please explain the medical science for your answer and provide the diagnosis for each bilateral foot disorder found to exist.

If the answer to (a) is "yes," is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral foot disorder was manifested in service or is otherwise medically related to service, based on the Veteran's complaints of foot trouble and arch pain noted in service?

(b) Does the Veteran currently have a clinically diagnosed left knee disorder?  If the answer is "Yes," please explain the medical science for your answer and provide the diagnosis for each left knee disorder found to exist.

If the answer to (b) is "yes," is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed left knee disorder was manifested in service or is otherwise medically related to service, based on the Veteran's complaints of left knee trouble and pain on motion noted in service?

(c) Does the Veteran currently have a clinically diagnosed bilateral hand disorder?  If the answer is "Yes," please provide the medical science for your answer and provide the diagnosis for each bilateral hand disorder found to exist.

If the answer to (c) is "yes," is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral hand disorder was manifested in service or is otherwise medically related to service, based on the Veteran's complaints of painful wrists and hand movement noted in service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  Thereafter, re-adjudicate the claims of entitlement to service connection for bilateral foot pain, a left knee condition, and a bilateral hand condition.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


